Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 have been cancelled; Claims 18 and 30 have been amended;  It is acknowledged of the receipt of the Applicant’s “Terminal disclaimer” filed on 7/26/2022, which has been approved on 7/26/2022.

Status of the Previous Rejections
Previous rejection of Claim(s) 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 7/26/2022.
Previous rejection of Claim(s) 18-27, 29, and 37-38 under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US-PG-pub 2014/0230971 A1, thereafter PG’971) in view of Arlazarov et al (US-PG-pub 2017/0321294 A1, thereafter PG’294) has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 7/26/2022.
Previous rejection of Claims 18-27, 29, and 37-38 on the ground of nonstatutory double patenting as being unpatentable over claims 18-29 of copending Application No. 16/766,328 (US-PG-pub 2020/0370141 A1) has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 7/26/2022 and the Applicant’s “Terminal disclaimer” filed on 7/26/2022, which has been approved on 7/26/2022.

Claim rejoining
Claims 28 and 30-36 are rejoined. 
Claims 28 and 30-36 are previously withdrawn from consideration as a result of an election/restriction requirement dated 09/24/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 28 (different species) and claims 30-26 (process limitations), therefore the restriction/election as set forth in the Office action mailed on 09/24/2021, is hereby withdrawn and claims 28 and 30-36 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 18-38 remain for examination, and claim 18 is an independent claim.

Allowable Subject Matter
Claims 18-38 are allowed. The reason for the allowance as following:
Regarding the instant independent claim 18, the recorded prior art PG’971 teaches a cold-rolled and heat treated steel sheet with same alloy composition as disclosed in the instant invention. However, the recorded prior arts do not specify the microstructure consisting of (in surface fraction), RA as M-A island, FM, and balance with recovered M containing precipitates of at least one element chosen from the group consisting of Nb, Ti, and V as recited in the instant claim. (Further refer to “the applicant initial Examiner interview summary” dated 8/2/2022). The difference between TM and recovered M can refer to the Applicant’s “Arguments/Remarks with amendment after Final rejection" on page 7/9 filed on 7/26/2022 that:

    PNG
    media_image1.png
    125
    610
    media_image1.png
    Greyscale

Since Claims 19-38 depend on claims 18, they are also allowed. 
Any comments considered necessary by applicant must be submitted no late r than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734